DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10th, 2022 has been entered.
Response to Amendment
The present amendment, filed on or after January 10th, 2022 has been entered. Claims 1-21 and 26-30 are currently pending. Claims 1 and 26 have been amended. Claims 22-24 have been canceled. New claims 27-30 have been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Examiner notes that the limitations interpreted under 112(f) as described in the previous office actions are still being interpreted as such. 
The term(s) “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 14, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (WO 2013/059564) herein after Yee in view of Harumoto et al. (US 2005/0267450 A1) herein after Harumoto.
Regarding claim 1, Yee teaches an apparatus for photothermal ophthalmic treatment, in particular photocoagulation or photo-thermal stimulation (Para [0004] “Embodiments of the invention described herein provide systems and methods for treating retina tissue and/or other areas of a patient's eye. The procedures may involve using 30 one or more light beams (e.g., lasers) to cause photocoagulation to finely cauterize ocular blood vessels and/or prevent blood vessel growth to induce one or more therapeutic benefits.”), the apparatus comprising a diagnostic instrument (Para [0067] “an ophthalmic imaging instrument, such as a slit lamp”; slit lamp 200) and an adapter unit (Para [0067] “the adapter 100”), the diagnostic instrument being configured to emit illumination light from an illumination output along a free-air illumination output path towards a target area (fig. 2A/2B and Para [0020] “The system may include, among other things, an aiming beam source, a treatment beam source, a scanning device, and a processor. The aiming beam source may be configured to transmit an aiming beam along an aiming beam path. The treatment beam source may be configured to transmit a treatment beam along a treatment beam path. The scanning device may be disposed along the aiming beam path and the treatment beam path and may be configured to scan the aiming beam and the treatment beam along a retina of the patient's eye”), to receive light from the target area along a free-air viewing path and to provide a magnified view of the target area (Figs. 2A-2E and Para [0073] “slit lamp 200, which may be any slit lamp commonly used, such as those manufactured by Haag-Streit International®, Carl Zeiss®, and the like. Slit lamp 200 includes binoculars 210 that provide a stereoscopic view of the patient's eye”), wherein the adapter unit comprises: a housing detachably mountable to said diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”); at least one treatment direct diode laser positioned within the housing (Para [0069] “In other embodiments, adapter 100 includes a laser delivery instrument or source 120 within housing 102”); the direct diode laser comprising a treatment laser diode configured to emit light at a wavelength suitable for photothermal ophthalmic treatment in the wavelength range of 480 and 632 nanometers (nm) (Para [0062] “In some embodiments, the treatment beam (e.g., laser beam) may have a wavelength of between about 400 nm and 600 nm, and more commonly between about 520 nm and 560 nm.”), one or more optical elements configured to direct the emitted light as a treatment light beam towards the target area when the housing is mounted to said diagnostic instrument (Para [0068] “Adapter 100 further includes an interface or port 110 that couples with a fiber optic cable of an external laser delivery instrument ( e.g., laser delivery instrument 310). The fiber optic cable of the external laser delivery instrument provides or delivers a treatment laser 112 to adapter 100. Adapter 100 includes mirror 136 that reflects treatment laser 112 toward an aiming device 130 (also referred to herein as a scanning device or system). Mirror 136 may be a perforated mirror, half mirror, dichroic mirror, and the like and may be mounted on a lens holder. Aiming device 130 may be a galvanometer-based scanner (commonly referred to as "galvos") manufactured by Cambridge Technology®. Aiming device 130 includes a pair of rotatable elements or mirrors, 132 and 134, mounted atop motors that rotate elements or mirrors, 132 and 134, about orthogonal axes”); and wherein at least one of the optical elements is configured to extend into at least one of the free-air viewing path and the free-air illumination output path of the diagnostic instrument when the housing is mounted to said diagnostic instrument in an operational position (Para [0067] “Component 105 may include a rotatable mounting knob 103 that presses mounting member 104 firmly against a mounting feature (not shown) of the ophthalmic imaging instrument. Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-transparent so that some light is delivered back to a camera (e.g., camera 360) and/or binocular adapter 152 that couples with a binocular (e.g., binocular 210) or other eyepiece”). 
Yee does not explicitly disclose the direct diode positioned within the housing; and wherein the treatment direct diode laser is located above or in line with said viewing path when the housing is mounted to said diagnostic instrument.
However, Harumoto discloses the direct diode positioned within the housing (Para [0060] “The laser light source 44 is made up of a semiconductor pumped solid-state laser,”) and configured to emit light suitable for photothermal ophthalmic treatment (Para [0064] “a type of laser light source can be easily selected in combination with a most suitable irradiation system and changed, so that most suitable settings corresponding to the type (wavelength, output) of light source can be easily made without the need of labor such as adjustment”); and wherein the treatment direct diode laser is located above or in line with said viewing path when the housing is mounted to said diagnostic instrument (fig. 1: laser light source 44 is located above the viewing path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to use the laser light source of Harumoto because doing so would increase the transmission beam efficiency (See Harumoto Para [0026]). Furthermore, the combination would inherently positions the treatment direct diode laser above the viewing path when the housing is mounted to the diagnostic instrument as is required by the claim because the laser light source would be inside of the housing. 
Regarding claim 4, Yee further teaches wherein the one or more optical elements comprise one or more lenses and/or one or more beam shapers and/or one or more beam homogenizers for adjusting a beam profile of the emitted light and to direct the treatment light beam along a predetermined direction towards the target area (Para [0072] “Adapter 100 also include a magnification mechanism 140 that may be used to increase the cross section or incident spot of the treatment laser 112 and/or aiming laser 122. Magnification mechanism 140 is positioned along a laser path (e.g., laser path 128) distally of aiming device 130”).  
Regarding claim 6, Yee further teaches wherein the one or more optical elements comprise a mirror configured to direct the treatment light beam in free space into the illumination output path (Para [0067] “Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-transparent so that some light is delivered back to a camera (e.g., camera 360) and/or binocular adapter 152 that couples with a binocular ( e.g., binocular 210) or other eyepiece”).  
Regarding claim 7, Yee further teaches wherein the emitted light is at a wavelength in the range from 500 nm to 600 nm (Para [0071] “In a specific embodiment, treatment laser 112 has a wavelength of between about 400 nm and 600 nm, and more commonly between about 520 nm and 560 nm”).  
Regarding claim 14, Yee further teaches wherein the adapter unit comprises a mounting element configured to detachably engage a tonometer mount (Para [0067] “Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”).  
Regarding claim 26, Yee teaches an adapter unit mountable to a diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”), the diagnostic instrument being configured to emit illumination light from an illumination output along a free-air illumination output path towards a target area for ophthalmic treatment (fig. 2A/2B and Para [0020] “The system may include, among other things, an aiming beam source, a treatment beam source, a scanning device, and a processor. The aiming beam source may be configured to transmit an aiming beam along an aiming beam path. The treatment beam source may be configured to transmit a treatment beam along a treatment beam path. The scanning device may be disposed along the aiming beam path and the treatment beam path and may be configured to scan the aiming beam and the treatment beam along a retina of the patient's eye”), to receive light from the target area along a free-air viewing path and to provide a magnified view of the target area (Figs. 2A-2E and Para [0073] “slit lamp 200, which may be any slit lamp commonly used, such as those manufactured by Haag-Streit International®, Carl Zeiss®, and the like. Slit lamp 200 includes binoculars 210 that provide a stereoscopic view of the patient's eye”); wherein the adapter unit comprises: a housing detachably mountable to the diagnostic instrument (Para [0067] “Adapter 100 includes a housing 102 having a front and back cover coupled together. Adapter 100 also includes a mounting member 104 that releasably couples adapter 100 with the ophthalmic imaging instrument (e.g., slit lamp 200).”); at least one treatment direct diode laser positioned within the housing (Para [0069] “In other embodiments, adapter 100 includes a laser delivery instrument or source 120 within housing 102”); the direct diode laser comprising a treatment laser diode configured to emit light at a wavelength suitable for photothermal ophthalmic treatment in the wavelength range of 480 and 632 nanometers (nm) (Para [0062] “In some embodiments, the treatment beam (e.g., laser beam) may have a wavelength of between about 400 nm and 600 nm, and more commonly between about 520 nm and 560 nm.”), one or more optical elements configured to direct the emitted light as a treatment light beam along at least a portion of said free-air illumination output path and/or free-air viewing path when the housing is mounted to said diagnostic instrument (Para [0068] “Adapter 100 further includes an interface or port 110 that couples with a fiber optic cable of an external laser delivery instrument (e.g., laser delivery instrument 310). The fiber optic cable of the external laser delivery instrument provides or delivers a treatment laser 112 to adapter 100. Adapter 100 includes mirror 136 that reflects treatment laser 112 toward an aiming device 130 (also referred to herein as a scanning device or system). Mirror 136 may be a perforated mirror, half mirror, dichroic mirror, and the like and may be mounted on a lens holder. Aiming device 130 may be a galvanometer-based scanner (commonly referred to as "galvos") manufactured by Cambridge Technology®. Aiming device 130 includes a pair of rotatable elements or mirrors, 132 and 134, mounted atop motors that rotate elements or mirrors, 132 and 134, about orthogonal axes”); and wherein at least one of the optical elements is configured to extend into at least one of the free-air viewing path and the free-air illumination output path of the diagnostic instrument when the housing is mounted to said diagnostic instrument in an operational position (Para [0067] “Component 105 may include a rotatable mounting knob 103 that presses mounting member 104 firmly against a mounting feature (not shown) of the ophthalmic imaging instrument. Component 105 also includes a mirror 106 that reflects light delivered from adapter 100 toward an eye of a patient and that may be transparent or semi-transparent so that some light is delivered back to a camera (e.g., camera 360) and/or binocular adapter 152 that couples with a binocular ( e.g., binocular 210) or other eyepiece”).
However, Yee does not explicitly disclose a treatment laser diode positioned within the housing and configured to emit light suitable for photothermal ophthalmic treatment.
However, Harumoto discloses the direct diode positioned within the housing (Para [0060] “The laser light source 44 is made up of a semiconductor pumped solid-state laser,”) and configured to emit light suitable for photothermal ophthalmic treatment (Para [0064] “a type of laser light source can be easily selected in combination with a most suitable irradiation system and changed, so that most suitable settings corresponding to the type (wavelength, output) of light source can be easily made without the need of labor such as adjustment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee to use the laser light source of Harumoto because doing so would increase the transmission beam efficiency (See Harumoto Para [0026]).
Regarding claim 27, Yee as modified by Harumoto discloses wherein the apparatus does not require an external fiber-optic connection between the adapter unit and an external treatment light source (Harumoto: Para [0060] “The laser light source 44 is made up of a semiconductor pumped solid-state laser,”). Examiner respectfully submits that the substitution of the fiber of Yee for use of the semiconductor pumped solid state laser will not require the external connection of the fiber optic connection because the source is located within the housing as described by Harumoto. 
Regarding claim 28, Yee in view of Harumoto further disclose wherein the laser diode is configured to directly emit the light at a wavelength suitable for the photothermal ophthalmic treatment without need for further components for frequency conversion and/or other laser pumped by the treatment laser diode (Harumoto Para [0043] “a type of laser light source can be easily selected in combination with a most suitable irradiation system and changed, so that most suitable settings corresponding to the type (wavelength, output) of light source can be easily made without the need of labor such as adjustment, and the apparatus can exert high performance. Specifically, the apparatus always can exert the maximum performance corresponding to the wavelength of light source while eliminating the need of adjustment to the optical system due to different wavelengths”). 
Regarding claim 29, Yee further discloses wherein the photothermal ophthalmic treatment is provided by causing absorption of the emitted light by structures of a subjects eye (Para [0057] “Embodiments of the invention provide systems and methods for treating the retina and/ or other areas of a patient's eye. The procedures may involve using one or more light beams (e.g., lasers) to cause photocoagulation to finely cauterize ocular blood vessels and/or prevent blood vessel growth to induce one or more therapeutic benefits. Such procedures may be used to treat diabetic retinopathy, macular edema, and/or other conditions of the eye.”).
Regarding claim 30, Yee further discloses wherein the treatment diode emits the light at an intensity and wavelength suitable for photocoagulation (Para [0057] “The procedures may involve using one or more light beams (e.g., lasers) to cause photocoagulation to finely cauterize ocular blood vessels and/or prevent blood vessel growth to induce one or more therapeutic benefits”).
Claims 2, 3, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Harumoto, as applied to claim 1, and further in view of Shazly et al. (US Publication 2011/0098692 A1) herein after Shazly_692.
Regarding claim 2, Yee in view of Harumoto discloses the apparatus of claim 1, but does not explicitly disclose wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter.
However, in a similar compact surgical device for ophthalmic surgeries, Shazly_692 discloses wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter (Para [0051] “new diode laser designs providing high beam quality that can directly be focused using lenses to produce a small spot size of about 50 microns verses typical spot sizes of up to 400 microns. The ability to generate a beam with a spot size of about 50 microns provides the compact surgical apparatus with the ability to be utilized in treatments requiring 100 microns or less spot size”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein one or more of the optical elements are configured to shape the treatment beam such that it has a spot size in a free space focal plane of between 50 micrometers (µm) and 500 µm diameter as disclosed by Shazly_692 as a way to provide the compact surgical apparatus with the ability to conduct surgeries that are minimally destructive, such as ablating mal-directed lashes (Shazly_692 Para [0051]).
Regarding claim 3, Yee in view of Harumoto discloses the apparatus of claim 1, but does not explicitly disclose wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment.
However, Shazly_692 discloses wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment (Para [0054] “a single laser diode operable to emit an aiming beam and a treatment beam from the same laser diode… Any wavelength in the visible spectrum, but particularly blue and green wavelengths, emitting short duration pulses in the nanosecond to microsecond range, can be used to treat the retinal pigment epithelium (RPE). As such, these wavelengths may be useful to treat diseases of the retina or macula, such as macular degeneration, or to stimulate the RPE for drug delivery through the RPE”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the treatment laser diode is a monolithic, single mode or multimode treatment laser diode configured to emit light at a wavelength suitable for ophthalmic treatment as disclosed by Shazly_692 as a way to provide the necessary structure (a single diode laser) to perform surgery to treat diseases such as macular degeneration or to stimulate the retinal pigment epithelium for drug delivery (Shazly_692 Para [0054]).
Regarding claim 8, Yee in view of Harumoto disclose the apparatus of claim 1, but does not explicitly disclose wherein the emitted light is at a power in the range from 30 milliwatts (mW) to 3000 mW, 30 mW to 2000 mW, such as from 200 mW to 500 mW, such as from 300 mW to 1000 mW, such as from 400 mW to 2000 mW.
However, Shazly_692 discloses wherein the emitted light is at a power in the range from 30 milliwatts (mW) to 3000 mW (Para [0043] “Laser energy operating at the aforementioned wavelength range, and a power level of generally less than 500 mWatts”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the emitted light is at a power in the range from 30 milliwatts (mW) to 3000 mW, 30 mW to 2000 mW, such as from 200 mW to 500 mW, such as from 300 mW to 1000 mW, such as from 400 mW to 2000 mW as disclosed by Shazly_692 as a way to provide a power that cuts stiches buried in the ocular tissue following glaucoma surgery (Shazly_692 Para [0043]).
Regarding claim 16, Yee in view of Harumoto discloses the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals.
However, Shazly_692 discloses wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals (fig. 1 and Para [0033] “A power source 2 provides the power to the apparatus 20. The power source 2 can be a power supply box of the operating optical system 9, e.g. slit lamp, a battery or a transformer providing the required power to drive the laser system, or other power source”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the adapter unit only comprises wired input connections configured to receive electrical power and/or control signals as disclosed by Shazly_692 as a way to provide power to drive the surgical apparatus and to render it operable. 
Regarding claim 17, Yee in view of Harumoto disclose the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power.
However, Shazly_692 discloses wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power (Para [0033] “A power source 2 provides the power to the apparatus 20. The power source 2 can be a power supply box of the operating optical system 9, e.g. slit lamp, a battery or a transformer providing the required power to drive the laser system, or other power source”).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the adapter unit comprises an input for receiving electrical power, configured to receive DC power as disclosed by Shazly_692 as a way to provide a connection to a power system required to drive the laser system.
Regarding claim 18, Yee in view of Harumoto disclose the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements.
However, Shazly_692 discloses wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements (Para [0030] “The laser unit 1 includes a power regulator 3, a diode laser assembly 6 with a laser source, and a timer circuit 4…The laser diode assembly further includes the laser diode itself, its housing, and can further include a heat sink and means to attach it to the laser outlet”).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the adapter unit comprises a single housing accommodating the treatment direct diode laser, a control circuit and the one or more optical elements as disclosed by Shazly_692 as a way to provide a space efficient compact ophthalmic surgical device. 
Regarding claim 19, Yee in view of Harumoto disclose the apparatus of claim 1, but does not explicitly disclose a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery.
However, Shazly_692 discloses a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery (Para [0033] “A power source 2 provides the power to the apparatus 20. The power source 2 can be a power supply box of the operating optical system 9, e.g. slit lamp, a battery or a transformer providing the required power to drive the laser system, or other power source”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include a power supply unit, separate from the adapter unit and including an AC/DC converter and/or a battery as disclosed by Shazly_692 as a way to provide power to render the surgical apparatus operable. 
Regarding claim 20, Yee in view of Harumoto disclose the apparatus of claim 1, but does not explicitly disclose a user terminal separate from the adapter unit and communicatively coupled to the adapter unit, the user terminal being operable to provide a user interface, to receive user commands and to forward control commands to the adapter unit responsive to the received user commands.
However, Shazly_692 discloses a user terminal separate (fig. 1 laser switch 5) from the adapter unit and communicatively coupled to the adapter unit (fig. 1 see attachment wire from laser switch 5 to timer circuit 4), the user terminal being operable to provide a user interface (Para [0030] “a laser switch 5, such as a hand or foot switch trigger”), to receive user commands and to forward control commands to the adapter unit responsive to the received user commands (Para [0040] “When a treatment laser beam is desired, the user activates the timer circuit 4 using the laser switch 5 (step 104). The timer is then supplied with electric current from the power source 2. When the timer circuit 4 is activated, a predetermined adjustable pulse, or train of pulses, of relatively higher current is supplied to the laser diode 6 and laser pulses emit in the direction of the treated eye 11, producing a treatment laser beam (step 106).”).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include a user terminal separate from the adapter unit and communicatively coupled to the adapter unit, the user terminal being operable to provide a user interface, to receive user commands and to forward control commands to the adapter unit responsive to the received user commands as disclosed by Shazly_692 as a way to allow the user (i.e. surgeon) to modulate the laser beam for specific surgical needs (i.e. glaucoma surgery or macular degeneration).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Harumoto, as applied to claim 1, and further in view of Sagehashi et al. (US Publication 2004/0057119 A1) herein after Sagehashi.
Regarding claim 5, Yee in view of Harumoto discloses the apparatus of claim 1 including the adapter unit, but does not explicitly disclose a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state (p1), a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state (p2) being orthogonal to p1, a polarization beam splitter configured to combine the emitted first and second laser light from said first and second monolithic, single mode or multimode treatment laser diodes into combined laser light, and one or more lenses, beam shapers or beam homogenizers for adjusting a beam profile of the emitted first and second laser light and/or of the combined laser light and to direct the combined laser light as a treatment light beam along a predetermined direction towards the target area.
However, in a similar ophthalmic surgical device, Sagehashi discloses - a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state (p1) (Para [0035] “photo diode 16 is a light receiving means that receives reflection light of the treatment”),
 - a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state (p2) being orthogonal to p1 (Para [0035] “the photo diode 17 is used for feedback processing for monitoring the output of the sighting laser oscillator 12” and fig. 1 depicts the laser beams orthogonal to each other),
- a polarization beam splitter configured to combine the emitted first and second laser light from said first and second monolithic, single mode or multimode treatment laser diodes into combined laser light (Para [0032] “polarized beam splitter 13”), and 
- one or more lenses, beam shapers or beam homogenizers for adjusting a beam profile of the emitted first and second laser light and/or of the combined laser light and to direct the combined laser light as a treatment light beam along a predetermined direction towards the target area (Para [0034] “The optical fiber 14 guides to the laser irradiation optical system the treatment laser beam and/or the sighting laser beam which is condensed to an incident end 14a of the optical fiber 14 by the condenser lens 15”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include a first monolithic, multimode treatment laser diode at a wavelength suitable for ophthalmic treatment configured to emit first laser light with a substantially linear polarization state (p1), a second monolithic, single mode or multimode treatment laser diode configured to emit second laser light at a wavelength suitable for ophthalmic treatment and with a substantially linear polarization state (p2) being orthogonal to p1, a polarization beam splitter configured to combine the emitted first and second laser light from said first and second monolithic, single mode or multimode treatment laser diodes into combined laser light, and one or more lenses, beam shapers or beam homogenizers for adjusting a beam profile of the emitted first and second laser light and/or of the combined laser light and to direct the combined laser light as a treatment light beam along a predetermined direction towards the target area as disclosed by Sagehashi as a way to reduce the loss of amount of laser beam reflected by the polarization beam splitter as well as reduce the amount of loss in laser beam transmitting through the polarization beam splitter.
Claims 9, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shazly et al. (US Publication 2015/0366713 A1) herein after Shazly_713.
Regarding claim 9, Yee in view of Harumoto discloses the apparatus of claim 1, but does not explicitly disclose a voice input unit configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit.
However, in a similar ophthalmic surgical device Shazley_713 discloses a voice input unit configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit (Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include a voice input unit configured to receive vocal input from an operator and to translate the vocal input into control signals to the adapter unit and; and/or to output audible signals indicative of an operational parameter of the adapter unit as disclosed by Shazly_713 as a way to allow a user to perform ophthalmic surgery without the need to look up from the surgical interface to change the settings on the control unit.
Regarding claim 12, Yee in view of Harumoto and Shazly_713 further disclose wherein the voice input unit is configured to receive vocal output indicative of a desired power of the emitted treatment light beam and/or indicative of a desired change in power of the emitted treatment light beam and wherein the apparatus is configured to adjust the power of the emitted treatment light beam responsive to the received vocal input (Shazly_713: Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17”). 
Regarding claim 13, Yee in view of Harumoto and Shazly_713 as applied to claim 9 further disclose wherein the apparatus is configured to emit the treatment light beam as a sequence of pulses of treatment light (Yee Para [0012] “The method may also include delivering (e.g., via a treatment beam) a series of pulses onto the retinal tissue at the first and second target positions to treat the retinal tissue”), but does not explicitly disclose wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input.
However, Shazly_713 further discloses wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input (Shazley_713: Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17” and Para [0095] “When the timer circuit 4 is activated, a predetermined adjustable pulse, or train of pulses, of relatively high current is supplied to the laser diode assembly 6, via a transmission line 16, to produce a pulse, or train of pulses, of the treatment laser beam”).
  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the voice input unit is configured to receive vocal output indicative of a desired pulse width and/or repeat interval of the emitted treatment light beam and/or indicative of a desired change in pulse width and/or repeat interval of the emitted treatment light beam and wherein the apparatus is configured to adjust the pulse width and/or repeat interval of the emitted treatment light beam responsive to the received vocal input as disclosed by Shazly_713 as a way  a user to perform ophthalmic surgery without the need to look up from the surgical interface to change the settings on the control unit.
Regarding claim 21, Yee in view of Harumoto and Shazly_713 further disclose a communication unit configured to receive vocal input and/or to output an audible output (Shazly_713: Para [0096] “Additionally the control unit 17 can have a text to speech engine to facilitate the change the laser parameters by the operator or the assistant without the need to have the user look at the actual settings on the control unit 17”). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Harumoto and Shazly_713 as applied to claim 9 above, and further in view of Samec et al. (US Publication 2016/0270656 A1) herein after Samec.
Regarding claim 10, Yee in view of Harumoto and Shazly_713 disclose the apparatus of claim 9, but do not explicitly disclose wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit.
However, in a similar ophthalmic treatment and diagnosis device, Samec discloses wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit (Para [1588] “In some embodiments, the user interface features can be provided by a combination of different devices and systems linked to the device, e.g., through wired or wireless communication networks or through components that are physically linked to the device or integrated with the device. The user interface features can be presented on a device with a touch screen wherein interaction with the touch screen provides input to the wearable augmented reality device. Voice recognition and/or virtual touch screen technology can also be employed”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto and Shazly_713 to further include wherein the voice input unit comprises a wireless communications interface for communication between the voice input unit and the adapter unit as disclosed by Samec as a way for the user to provide treatment and/or interact with the device without looking up to or changing posture or body position thereby creating a more stabilized surgical or treatment environment. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Harumoto and Shazly_713 as applied to claim 9 above, and further in view of Takeda et al. (US Publication 2015/0202083 A1) herein after Takeda.
Regarding claim 11, Yee in view of Harumoto Shazly_713 disclose the apparatus of claim 9 and further disclose wherein the apparatus is configured to emit the treatment light beam as a sequence of pulses of treatment light (Yee Para [0012] “The method may also include delivering (e.g., via a treatment beam) a series of pulses onto the retinal tissue at the first and second target positions to treat the retinal tissue”); wherein the apparatus is configured to count a number of emitted pulses during a treatment (Yee Para [0095] “The micropulse procedure may involve between about 10 and 10,000 cycles”), but the combination of Yee in view of Harumoto of Shazly_713 do not currently disclose wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses.
However, in a similar ophthalmic surgical device, Takeda discloses wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses (Para [0242] “The controller 101 may control an audio outputting part (illustration omitted) to output predetermined notification information (auditory information).”).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto and Shazly_713 to further include wherein the voice input unit is configured to output an audible output indicative of the number of emitted pulses as disclosed by Takeda because outputting the audio of the number of cycles completed through a microphone or speaker would give the surgeon indication of the progress of the treatment or if the treatment is progressing in a normal way based on the number of completed beam cycles presented without the need to stop the treatment and manually check the treatment progress. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Harumoto, as applied to claim 1, and further in view of Ozaki et al. (US Patent 5,954,711) herein after Ozaki.
Regarding claim 15, Yee in view of Harumoto discloses the apparatus of claim 1, but does not explicitly disclose wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position.
However, in a similar ophthalmic treatment device, Ozaki discloses wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position (Column 3 lines 49-61 “The laser coagulation attachable device 3, whereby an optical system to enable ophthalmic treatment by a laser beam is added to a slit-lamp microscope, is mounted on the slit-lamp microscope 6 through a holder 4. The laser coagulation attachable device 3, as shown in FIG. 3, is rotatably attached to an attaching shaft 5 of the holder 4, while the holder 4 is fixed on an upper portion of a microscope section 7 of the slit-lamp microscope 6 with a screw 8. The laser coagulation attachable device 3 is able to freely move in the direction indicated by a curved arrow shown in FIG. 4 to a holding position when laser coagulating operation is not carried out, thereby to be displaced from an observation optical path of the slit-lamp microscope 6”). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yee in view of Harumoto to further include wherein the adapter unit is movably mountable to the diagnostic instrument, movably between an operational position and a parking position as disclosed by Ozaki as a way to make the surgical apparatus more modular and space efficient by making the detachable adapter rotatable and movable in directions that allow it to conform to different space requirements in ophthalmologist’s office/surgical center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792